February 12, 2014 Office of Registration and Reports U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re:Pine Grove Alternative Fund File Numbers 333-189792 and 811-22861 (the “Trust”) To the Staff of the Commission: Pursuant to Rule 17g-1 under the Investment Company Act of 1940, as amended (“1940 Act”), enclosed for filing on behalf of the Trust please find:(i) a copy of the Trust’s Investment Company Blanket Bond No. 596418556 (the “Fidelity Bond”) issued by CNA in the amount of $400,000; and (ii) a secretary’s certificate certifying the resolutions approved at a meeting with the Board of Trustees (“Trustees”) held on September 12, 2013, at which a majority of the Trustees who are not “interested persons” of the Trust as defined by Section2(a)(19) of the 1940 Act have approved the amount, type, form and coverage of the Fidelity Bond. The Trust paid the premium of $1,900 for the period commencing January 1, 2014 and ending January 1, 2015. Respectfully submitted, /s/ David Faherty David Faherty Secretary of the Trust Three Canal Plaza, Suite 600, Portland, ME 04101 |P: 207-347-2000 |F: 207-347-2190 LuxembourgPolandUnited States www.atlanticfundservices.com
